IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0633
                            Filed September 28, 2016



MAURICE WILLIAMS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Kellyann M.

Lekar, Judge.



      Maurice    Williams   appeals     the   district   court’s   dismissal   of   his

postconviction relief applications. AFFIRMED.




      Stuart G. Hoover of Blair & Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee State.




      Considered by Vaitheswaran, P.J., McDonald, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


VAITHESWARAN, Presiding Judge.

       We must decide whether the district court erred in dismissing

postconviction-relief applications on statute-of-limitations grounds and for failure

to state a claim.

I.     Background Proceedings

       Maurice Williams went to trial on two counts of first-degree robbery and

one count of possession of a firearm as a felon. Towards the end of trial, he pled

guilty to the charges. The district court sentenced him to two twenty-five-year

prison terms with seventy percent mandatory minimum terms on the robbery

counts and a prison term not exceeding five years on the firearm count, to be

served concurrently. Williams appealed. The appeal was dismissed as frivolous,

and procedendo issued on December 7, 2011.

       Williams filed two postconviction-relief applications in August and

September 2014. He alleged his attorney was ineffective in informing him about

the minimum sentence on the robbery counts. At a hearing on the applications,

the prosecutor moved to dismiss the petitions on statute-of-limitations grounds

and for failure to state a claim. The district court granted the motion on both

grounds and Williams appealed.

II.    Analysis

       A.     Statute of Limitations

       A postconviction relief application “must be filed within three years from

. . . the date the writ of procedendo is issued.” Iowa Code § 822.3 (2013). As

noted, procedendo issued in December 2011 and Williams filed his applications

in August and September 2014, well within the three-year time limit. Based on
                                         3


these dates, the State concedes the district court erred in dismissing the

applications on statute-of-limitations grounds.

       B.     Failure to State a Claim

       Williams’s postconviction-relief applications raised the following claim:

       The [plea] deal was explained to me as such: If I was to plead guilty
       and stop the trial immediately, I would receive a sentence of 40
       years with a mandatory of 7 years minimum.
              I agreed to these terms and pl[e]d guilty. Upon sentencing, I
       was stunned as the Judge ruled for me to receive a sentence of 25
       years, with a 17 1/2 year mandatory minimum.
              Had I known this would have been the outcome of the case,
       I would have continued with my trial. I feel as though I had
       ineffective assistance of counsel . . . .

Williams reiterated this claim at a hearing on his applications. He said he pled

guilty with the understanding the plea agreement included an agreement of a

“forty-year sentence with a seven-year mandatory.”              The district court

characterized the claim as follows: “Applicant claims he would not have pled

guilty had he known the Court would not follow the plea agreement.” The court

found “no merit” to this claim because Williams “knew at the time of his guilty

plea that there was no plea agreement between the parties and that his sentence

would be determined by the sentencing judge” and understood the robbery

counts “carried maximum sentences of twenty-five years each and mandatory

minimum sentences of seventy percent.” The court concluded Williams failed to

state a claim on which relief could be granted.

       Williams argues the district court erred in dismissing his applications for

failure to state a claim. In his view, the court “wrongly characterized [his] claim

as being that he would not have pled guilty had he known that the court was not

going to follow the plea agreement.” His real argument, he asserts, was that
                                         4


“trial counsel did not effectively inform him of the possibility of the Court not

following the plea agreement or [his] lack of understanding in that regard.” He

contends his “private conversations with counsel and internal understanding or

misunderstanding of what [wa]s explained to him cannot be determined from a

look at the written record” and, accordingly, he “should have been afforded the

opportunity to present further evidence regarding his off the record discussions

with counsel and understanding of the plea agreement as well as any reasons he

may have had for entering into the plea negotiation and what benefit he may or

may not have derived” from the plea agreement.

      Williams’ argument is appealing at first blush because if there was a plea

agreement about which he was misinformed, an evidentiary hearing generally

would be required to elucidate the details. See Manning v. State, 654 N.W.2d
555, 562 (Iowa 2002) (“[W]hen claims of ineffective assistance of counsel are

properly raised in a postconviction relief application, an evidentiary hearing on

the merits is ordinarily required.” (citation omitted)); cf. Borgstede v. State, No.

10-2109, 2011 WL 4379266, at *3 (Iowa Ct. App. Sept. 21, 2011) (affirming

summary disposition of postconviction relief application alleging the plea was

coerced where “the record directly contradict[ed] the claim” that the “guilty plea

was unintelligent and involuntary”). But, there was no plea agreement.

      Williams pled guilty to the robbery and firearm charges without reaching a

plea deal with the State. The district court confirmed this fact with counsel and

Williams. First, the court sought verification that there was “no plea agreement

and that all parties [would] be free to argue for concurrent or consecutive

sentences.” The prosecutor and defense attorney agreed with this statement.
                                         5


Then, the court addressed Williams directly, as follows: “Mr. Williams, you

understand that there is no plea agreement. . . . You understand that?” Williams

responded, “Yes. Yes.” In the absence of a plea agreement, Williams could not

have been misinformed about its terms.

      That said, defense counsel could have misinformed Williams about the

sentences on the robbery counts even in the absence of a plea agreement.

Assuming without deciding counsel provided incorrect information about the

robbery sentences before Williams decided to plead guilty, there is a reasonable

probability Williams would still have pled guilty because the district court gave

him correct information about his sentences during a detailed plea colloquy. See

Castro v. State, 795 N.W.2d 789, 793, 795 (Iowa 2011) (“[C]riminal defendants

who seek postconviction relief after pleading guilty must establish the guilty plea

would not have been entered but for the breach of duty by counsel” and “[a] plea

colloquy that covers the specific ground subsequently raised in a postconviction

relief application would normally support summary judgment on those grounds”).

The court asked Williams if he understood the robbery counts “are twenty-five-

year sentences.” Williams questioned, “Both of them?” The court responded,

“Each one of them is twenty-five years.        You understand that?”      Williams

responded, “Yes.”    The court also asked him if he understood there was a

mandatory prison sentence. Williams answered, “Yes.” The court then asked,

“[D]o you understand that each one of [the counts] also carries a seventy percent

minimum, meaning there is a minimum sentence of seventeen and a half years.

Do you understand that?” Williams answered, “Yes.” Finally, the district court

asked Williams if he understood it would be up to the sentencing judge “to
                                            6


determine an appropriate sentence.” Williams responded affirmatively. In light of

these responses, Williams would be hard-pressed to argue any misinformation

from counsel about the robbery sentences affected his decision to plead guilty.

See Borgstede, 2011 WL 4379266, at *3 (“Here, the plea colloquy covered the

specific ground now asserted by the applicant and summary judgment could

properly be granted.”).      Because Williams did not establish prejudice, his

ineffective-assistance-of-counsel claim against plea counsel fails. See Strickland

v. Washington, 466 U.S. 668, 687 (1984) (requiring proof of a breach of an

essential duty and prejudice). His alternate claim against postconviction counsel

for failing to specify the precise nature of his claim also fails for the same reason.

       We    affirm   the   district   court’s   summary   disposition   of   Williams’

postconviction-relief applications for failure to state a claim.

       AFFIRMED.